Citation Nr: 0002255	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-07 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
residuals of a left knee injury, to include scar and 
Pellegrini-Stieda myositis ossificans and prepatellar 
bursitis, currently evaluated as 10 percent disabling. 

2.  Determination of initial rating for postoperative 
residuals of recurrent pilonidal cyst.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's verified periods of active 
service are from April 1984 to August 1984 and from January 
1986 to December 1988. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee disability is neither 
characterized by limitation of leg flexion to 30 degrees, nor 
limitation of leg extension to 15 degrees.

3.  Since May 1996, the veteran's skin disability has been 
characterized by numerous small punctate hyperpigmented and 
slightly tender scars on the left and right gluteal folds of 
the coccyx from previously drained pilonidal cysts; and 
recurrent infected sebaceous and pilonidal cysts and 
abscesses in the her right axilla, buttocks, and breasts, 
requiring surgical pus draining.  However, her disability has 
not been characterized by ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for the residuals of a left knee injury, to include 
scar and Pellegrini-Stieda myositis ossificans and 
prepatellar bursitis, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5003, 5023, 5260, 5261 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); Butts v. 
Brown, 5 Vet. App. 532 (1993)

2.  The criteria for a 30 percent initial disability 
evaluation for postoperative residuals of recurrent pilonidal 
cyst have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7806, 7819 
(1999); Fenderson v. West, 12 Vet. App. 119 (1999); Butts v. 
Brown, 5 Vet. App. 532 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law.

The veteran's claims for an increased disability evaluation 
and an increased initial rating are "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991). See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, she has 
presented claims which are not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
the Board observes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran appeals 
the initial rating assigned after a grant of service 
connection, separate ratings may be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).

With respect to the veteran's left knee disability, in a 
February 1992 rating decision, the veteran was awarded 
service connection and a 10 percent disability evaluation for 
laceration of the left knee with tender scar, under 
Diagnostic Code 7804, effective September 1991.  
Subsequently, in a September 1998 rating decision, the 
veteran's disability was recharacterized as the residuals of 
a left knee injury, to include scar and Pellegrini-Stieda 
myositis ossificans and prepatellar bursitis, and was 
evaluated under Diagnostic Codes 5023, 5260.  As present, she 
is seeking an increased evaluation in excess of 10 percent.  

As to the skin disability, in a May 1997 rating decision, the 
veteran was awarded service connection and a 0 percent 
evaluation for postoperative residuals of recurrent pilonidal 
cyst, under diagnostic Codes 7804 and 7819, effective May 
1996.  And, in a September 1999 rating decision, such award 
was increased to a 10 percent initial evaluation.  At 
present, as the veteran has expressed disagreement with he 
initial rating, she is seeking an award in excess of 10 
percent. 

II.  Increased Disability Evaluation for the Residuals of a 
Left
Knee Injury, to Include Scar and Pellegrini-Stieda
Myositis Ossificans and Prepatellar Bursitis.

The relevant medical evidence includes a March 1994 VA scars 
examination report indicating the veteran's diagnosis was 
status post laceration of the left knee with a 3 centimeter 
well healed, normally pigmented, scar.  The veteran's 
complaints of left knee pain when walking up and down flights 
of stairs, bending or kneeling were deemed secondary to 
chondromalacia of the patella.  In addition, a February 1995 
VA scars examination report shows she was diagnosed with a 
superficial tender scar over the left patella with 
hyperesthesia below the scar secondary to laceration, and 
patellofemoral syndrome of the left knee; upon x-ray 
examination, she was found to present evidence of mild 
degenerative changes of the left knee. 

April 1995 VA joints and scar examination reports note she 
complained of soreness, pain, and tenderness of the left knee 
with use, and that she was not able to do sports, including 
running or jumping, due to her soreness and tenderness.  She 
also reported she wore a knee brace at times.  Upon 
examination, she was able to ambulate independently without 
aids or assistance.  She had a well healed tender scar over 
the inferior aspect of the left patella and a non-tender scar 
on the left leg, but did not have true joint line pain, 
effusion, or crepitus with motion.  Her left knee range of 
motion was from 0 to 125 degrees, and her knee was stable to 
varus, valgus, and rotary testing.  Upon x-ray examination, 
she presented evidence of mild degenerative changes of the 
left knee.

Medical records from the Cleveland VA Medical Center (VAMC), 
Brecksville and Wade Park division, dated from May 1989 to 
July 1999 describe the treatment the veteran has received 
over time for various health problems, including her left 
knee disability.  Specifically, September 1992 notations show 
she complained of pain in her left knee, which upon x-ray 
examination presented evidence of calcification of the soft 
tissue at the medial aspect of the femoral condyle believed 
to be due to calcification of the lateral ligament.  In 
addition, September 1994 notations reveal she was diagnosed 
with left knee osteoarthritis, and March 1998 notations show 
she complained of chronic knee joint pain.

August 1998 VA joints and x-ray examination reports show the 
veteran continued to complain of tenderness and stiffness, 
and that she was unable to do regular activities like walking 
or climbing steps.  She also reported increased swelling and 
pain in inclement weather, as well as that she wore a knee 
brace for prolonged weight bearing.  Upon examination, she 
had 0 degrees of left knee extension and 90 degrees of knee 
flexion, was positive for patellar soft tissue swelling, and 
was negative for Apley, McMurray, drawer, and Lachman's sign.  
She also presented evidence of an 8 to 9 millimeter 
calcification in the medial femoral condyle consistent with 
Pellegrini-Stieda type myositis ossificans deemed to be 
related to her previous left knee trauma.  Lastly, an August 
1998 VA scars examination report notes she had a 2.5 
centimeter well healed left knee laceration. 

With respect to the applicable law, myositis ossificans is 
evaluated under Diagnostic Code 5023.  In this regard, 
disabilities of the musculoskeletal system are rated in 
accordance with 38 C.F.R. § 4.71a, which indicates that 
diseases under Diagnostic Codes 5013 through 5024 are to be 
rated on limitation of motion of the affected parts, as 
degenerative arthritis, with the exception of gout which is 
to be rated under Diagnostic Code 5002.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5023 (1999). 

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In addition, under Diagnostic Code 5260, a noncompensable 
(zero percent) disability evaluation is assigned where there 
is limitation of leg flexion to 60 degrees.  A 10 percent 
disability evaluation is awarded where there is limitation of 
leg flexion to 45 degrees.  A 20 percent disability 
evaluation is in order with limitation of leg flexion to 30 
degrees.  And, a 30 percent disability evaluation is 
appropriate with limitation of leg flexion to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Furthermore, in addition to the rating criteria used by the 
RO to determine the level of severity of the veteran's left 
knee disability, the Board deems appropriate consideration of 
the criteria established under Diagnostic Code 5261.  See 
Butts v. Brown, 5 Vet. App. 532 (1993).  Under Diagnostic 
Code 5261, a noncompensable (zero percent) disability 
evaluation is assigned where there is limitation of leg 
extension to 5 degrees.  A 10 percent disability evaluation 
requires limitation of leg extension to 10 degrees.  A 20 
percent disability evaluation is appropriate with limitation 
of leg extension to 15 degrees.  And, a 30 percent disability 
evaluation is in order where there is limitation of leg 
extension to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (1999).

Moreover, when assigning a disability rating involving the 
musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  See also 38 C.F.R. 
§§ 4.45, 4.59 (1999).  The Board notes that under 38 C.F.R. § 
4.40, disability ratings involving the musculoskeletal system 
should reflect functional loss, which may be due to pain and 
which must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion. Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (1999).

After a review of the evidence, the Board finds that the 
veteran's left knee disability is presently characterized by 
degenerative changes, calcification in the medial femoral 
condyle consistent with Pellegrini-Stieda type myositis 
ossificans, superficial tender scarring over the left patella 
with hyperesthesia below the scar, patellar soft tissue 
swelling, and chronic knee joint pain productive of 
limitation of motion, including inability to climb steps, 
bend or kneel, and/or run or jump.  Her left knee range of 
motion is from 0 to 90-125 degrees, and her knee is stable to 
varus, valgus, and rotary testing.  However, the veteran 
neither presents evidence of limitation of leg flexion to 30 
degrees, nor limitation of leg extension to 15 degrees.  As 
such, the preponderance of the evidence is against an award 
of a disability evaluation in excess of 10 percent for the 
veteran's residuals of a left knee injury, to include scar 
and Pellegrini-Stieda myositis ossificans and prepatellar 
bursitis, under Diagnostic Codes 5260 and 5261.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5220, 5261 (1999). 

In denying the veteran's claim for an increased evaluation, 
the Board considered the history of the veteran's disability, 
as well as the current clinical manifestations and the effect 
this disability may have on the earning capacity of the 
veteran. See 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999).  The nature 
of the original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-7.

III.  Determination of Initial Rating for Postoperative
Residuals of Recurrent Pilonidal Cyst.

The evidence includes an April 1995 VA scars examination 
report including a diagnosis of tender scarring in the 
intergluteal cleft and left gluteal, deemed to be the 
residuals of a pilonidal cystectomy.  In addition, an August 
1998 VA scars examination report notes the veteran had 
numerous small punctate, less than 1 centimeter, 
hyperpigmented scars on the left and right gluteal folds of 
the coccyx from previously drained  pilonidal cysts.  The 
scars were of normal texture and, although slightly tender, 
did not present evidence of adherence, ulceration, 
depression, loss of underlying tissue or keloid formation.  
Furthermore, an August 1998 VA rectum and anus examination 
report notes she had a pilonidal cyst on the left gluteal 
fold of the coccyx.

The evidence also includes medical records from the Cleveland 
VAMC, Brecksville and Wade Park division, dated from May 1989 
to July 1999 describing the treatment the veteran has 
received over time for various health problems, including her 
skin disability.  Specifically, a December 1991 
hospitalization summary notes she was hospitalized for 
elective surgery for drainage of abscesses.  At that time she 
had an infected sebaceous cyst in the her right axilla and an 
infected pilonidal cyst, which was recurrent.  It was also 
noted she had had similar infections in her buttocks and 
right axilla over the prior four to five years. 

Moreover, June 1998, and March 1999 notations from the 
Cleveland VAMC further describe the treatment the veteran 
received for recurrent pilonidal cysts and boils, including 
in the coccyx area and breast.  As well, the March 1999 notes 
indicate the veteran had erythematous nodules in both axilla, 
chest, groin and left buttock, and that some of these nodules 
were draining pus with sinus tract and scarring.  Lastly, 
June 1999 notations indicate the veteran was being followed 
up for hidradenitis suppurative and pilonidal cyst with 
abscess, and that at that time she had open/draining cysts on 
the buttocks and numerous inflamed cystic lesions over the 
breasts and axilla, some of them with drainage in the 
intertriginous area.

The law is clear that skin disorders are rated in accordance 
with 38 C.F.R. § 4.118, which indicates that, unless 
otherwise provided, codes 7807 through 7819 are to be rated 
under the criteria for eczema set out under Diagnostic Code 
7806, depending upon location, extent, repugnant 
characteristics, or otherwise disabling character or 
manifestations.  Under Diagnostic Code 7806, a 10 percent 
evaluation is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent disability evaluation is for 
assignment for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  And, a 50 
percent disability evaluation is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  See 
38 C.F.R. § 4.118, Diagnostic Code 7819 (1999).

In addition, in accordance with 38 C.F.R. § 4.118, a 10 
percent evaluation is warranted for scars (other than burn 
scars or disfiguring scars of the head, face or neck), if 
poorly nourished with repeated ulceration, tender and painful 
on objective demonstration, or productive of limitation of 
function of the affected body part.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 and 7805 (1999).

After a review of the evidence, since May 1996, the veteran's 
skin disability has been characterized by numerous small 
punctate hyperpigmented and slightly tender scars on the left 
and right gluteal folds of the coccyx from previously drained 
pilonidal cysts; and recurrent infected sebaceous and 
pilonidal cysts and abscesses in the her right axilla, 
buttocks, and breasts, requiring surgical pus draining.  As 
such, the Board finds that the veteran's postoperative 
residuals of recurrent pilonidal cyst more nearly approximate 
a disability characterized by eczema with constant exudation 
or itching, extensive lesions, or marked disfigurement.  
Thus, the initial rating assigned for the veteran's 
postoperative residuals of recurrent pilonidal cyst is not 
appropriate, and the criteria for a 30 percent initial rating 
under Diagnostic Code 7806 have been met.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 7806 (1999); Fenderson v. West, 12 
Vet. App. 119 (1999).

However, as the Board finds the veteran's disability is not 
characterized by eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, an initial rating 
in excess of 30 percent is not warranted in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 7806 (1999); Butts v. 
Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined 
and a reasonable basis exists for its selection) (Citations 
omitted).

IV.  Conclusion.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
there has been no showing that the disabilities under 
consideration have caused marked interference with employment 
or the need for frequent periods of hospitalization, or 
otherwise have rendered impracticable the application of the 
regular schedular standards.  Accordingly, a remand to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for an extra-schedular rating does not appear to 
be warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

ORDER

An evaluation in excess of 10 percent for the residuals of a 
left knee injury, to include scar and Pellegrini-Stieda 
myositis ossificans and prepatellar bursitis, is denied.

The initial rating assigned for postoperative residuals of 
recurrent pilonidal cyst is not appropriate, and a 30 percent 
initial evaluation is granted, subject to the provisions 
governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

